EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MARCELLA M. BODNER (Reg. No. 46561) on 08/16/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

9. (Currently Amended) A user equipment (UE) for performing one of cell selection and reselection, the UE comprising:
 a processor, for executing computer-executable instructions; and
 a non-transitory computer-readable medium, coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to:
	receive a white list during one of a radio resource control (RRC) idle mode and an RRC inactive mode, the white list received from a serving cell having a serving cell identity, wherein the white list includes at least one cell identity, each of the at least one cell identity identifying a cell on at least one of an intra-frequency and an inter-frequency corresponding to a frequency that the serving cell is on, wherein each of the at least one cell identity is different from the serving cell identity;
 	decode a cell identity from a synchronization signal received from a cell;
 determine whether the cell is on the white list based on the decoded cell identity;
 	in response to the UE determining that the cell is on the white list, perform a measurement on the cell; and 
	one of select and reselect the cell according to the measurement.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks filed on 06/02/2022 have overcome the rejection issued on 03/02/2022. Therefore, claim 1, 9, and their dependent claims are allowable over prior art of record.

All related prior art found by Examiner are listed in “Notice of Reference Cited”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643